Case: 22-50395         Document: 00516576644             Page: 1      Date Filed: 12/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 22-50395
                                     Summary Calendar                                  FILED
                                                                               December 13, 2022
                                                                                  Lyle W. Cayce
   United States of America,                                                           Clerk

                                                                      Plaintiff—Appellee,

                                             versus

   Melissa Sanchez Leanos,

                                                                  Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Western District of Texas
                               USDC No. 3:21-CR-633-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Melissa Sanchez
   Leanos has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Leanos has not filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein. We



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-50395    Document: 00516576644         Page: 2   Date Filed: 12/13/2022




                                 No. 22-50395


   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2